Citation Nr: 0633615	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  00-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety, panic attacks and post- 
traumatic stress disorder (PTSD), including as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as Giardiasis with diarrhea and cramping, 
including as due to an undiagnosed illness.

3.  Entitlement to an increased rating (and propriety of 
reduction/restoration of a compensable rating) for memory 
impairment as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1990 to March 1991, and had prior active duty for 
training.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana which, in part, granted 
service connection for memory impairment due to undiagnosed 
illness (rated 10 percent), and denied service connection for 
psychiatric and gastrointestinal disabilities.  In subsequent 
(July and September 2003) ratings, the RO proposed and 
implemented a reduction of the 10 percent rating for memory 
impairment to 0 percent, effective December 1, 2003.  The 
issue regarding the rating for memory loss has been 
characterized to reflect the reduction while the appeal was 
pending (and the "staged ratings" assigned).  In July 2005 
the Board, in pertinent part, remanded these matters for 
additional development.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The previous remand noted that the veteran seeks service 
connection for a psychiatric disability, based on theories 
that such is due to undiagnosed illness, or that he has PTSD 
related to experiences working as a medical specialist in an 
evacuation hospital in Southwest Asia during the Persian Gulf 
War.  It directed the RO to attempt to verify any alleged 
stressors, and to arrange for a VA psychiatric examination 
following stressor development.

The RO sent the veteran two letters requesting stressor 
information; he did not respond.  The RO then concluded that 
no stressor was confirmed, and did not schedule a VA 
examination.  

The Board notes that the previous remand made clear that the 
requested VA examination was necessary in order to provide 
evidence for all three of the issues on appeal.  The claim 
for service connection for PTSD was only one aspect of the of 
the veteran's claim of service connection for a psychiatric 
disorder, and the adjudication of the other two issues on 
appeal is also dependent on clarification of the psychiatric 
diagnosis.  Specifically, it was noted that on VA examination 
in August 2004, the examiner indicated that the veteran's 
digestive problems were likely related to his psychiatric 
condition.  Hence, the matter of entitlement to service 
connection for a gastrointestinal disorder is inextricably 
intertwined with the claim seeking service connection for 
psychiatric disability, and must be deferred pending 
resolution of the service connection for psychiatric 
disability claim.

Additionally, a VA physician has attributed the veteran's 
memory impairment to psychiatric disability (and not to an 
undiagnosed illness).  See the January 2003 VA examination 
and April 2003 addendum.  That was the basis for the 
reduction in the rating for memory loss due to an undiagnosed 
illness from 10 to 0 percent.  Hence, the matter of the 
rating (and propriety of reduction of the rating) for memory 
impairment is also inextricably intertwined with the issue of 
entitlement to service connection for psychiatric disorder, 
and must be deferred pending resolution of that matter.  
Harris v. Derwinski, 1. Vet. App. 180 (1991).

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the RO fully complied with 
specific instructions in a Board remand).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
psychiatric evaluation to determine the 
nature and likely etiology of any psychiatric 
disability he has, whether he has psychiatric 
symptoms due to undiagnosed illness, to 
ascertain the severity and etiology of his 
memory impairment, and to determine whether 
his gastrointestinal problems are related to 
a service connected psychiatric disability.  
The veteran's claims folder must be reviewed 
by the examining psychiatrist in conjunction 
with the examination; the examiner should 
note that a stressor event in service has not 
been verified.  The examiner should 
specifically indicate the correct diagnosis 
for any psychiatric disability the veteran 
has, ascertain the severity of the veteran's 
memory impairment and indicate to what 
disability entity all memory impairment is 
attributed (and specifically if any is due to 
undiagnosed illness), and opine whether the 
veteran has any gastrointestinal disability 
that is caused or aggravated by a psychiatric 
disability.  The examiner should explain the 
rationale for all opinions given and, if an 
opinion conflicts with the January 2004 
opinion of Dr. PC, reconcile the two.

2.  The RO should then readjudicate all the 
remaining claims.  If any remains denied, the 
RO should issue an appropriate statement of 
the case, and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review.

The purposes of this remand are to assist the appellant in 
the development of his claims and to ensure that the 
directives of the Board's prior remand are met.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



